

AMENDED AND RESTATED AGREEMENT REGARDING
DISPOSITION OF ASSETS AND LEASE AMENDMENTS


THIS AMENDED AND RESTATED AGREEMENT REGARDING DISPOSITION OF ASSETS AND LEASE
AMENDMENTS (this “Agreement”) is entered into as of February 22, 2017, by and
between SABRA HEALTH CARE REIT, INC., a Maryland corporation (“Sabra”), and
GENESIS HEALTHCARE INC., a Delaware corporation (“Genesis”), with reference to
the following Recitals:
RECITALS
A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Leases
and Master Leases (as amended from time to time, collectively, the “Leases”)
with respect to inter alia, those certain healthcare facilities identified on
Schedule 1 attached hereto (each a “Subject Facility” and, collectively, the
“Subject Facilities”).
B.Subject to the terms and conditions set forth herein, the parties mutually
desire to cause the Subject Facilities to be sold to unaffiliated third parties
and to provide for the early termination of the applicable Lease with respect to
each Subject Facility concurrently with the consummation of each such sale. In
addition, with respect to the Subject Facilities located in Indiana, Ohio and
Kentucky (other than Barkley Center and Countryside) (collectively, the
“Replacement Lease Facilities”) and as provided herein, Genesis agrees to,
subject to the terms and conditions set forth herein, cause the applicable
Tenant entities to enter into substitute leases and/or master leases with third
party purchasers concurrently with the consummation of the sale of such
facilities.
C.As a condition to Sabra’s willingness to execute and deliver this Agreement,
the parties have also included the provisions of Sections 4 and 6 below with
respect to the Replacement Lease Facilities, Replacement Leases, Leases,
Transferred Facilities and guaranties of leases relating thereto.
NOW, THEREFORE, in consideration of the recitals set forth above (which by this
reference are incorporated herein) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Agreement to Market for Sale. Sabra or its affiliates have entered into
brokerage agreements with Blueprint Healthcare Real Estate Advisors
(“Blueprint”) for the sale of the Subject Facilities. Landlord hereby agrees to
use commercially reasonable efforts to cooperate with the sale of the Subject
Facilities; provided, however, that Tenant hereby acknowledges and agrees that
Landlord shall have no obligation to sell any Subject Facility unless the net
sales proceeds to be delivered to Landlord upon the closing of such sale are
acceptable to Landlord in its reasonable discretion and, with respect to the
Subject Facilities other than the Replacement Lease Facilities, Tenant in its
reasonable discretion. The parties acknowledge that each sale of a Subject
Facility or group of Subject Facilities under a PSA (as defined below) is
intended to be an independent transaction and not contingent upon the closing of
the sale of another Subject Facility outside of the subject PSA.


72456.5    1

--------------------------------------------------------------------------------




2.Tenant’s and Landlord’s Agreement to Cooperate in Sale. Tenant hereby agrees
to use its commercially reasonable efforts to facilitate the sale of the Subject
Facilities, including, without limitation and to the extent applicable, by (a)
entering into, and faithfully complying with, commercially reasonable purchase
and sale agreements (each a “PSA”) and operations transfer agreements (each an
“OTA”) with any proposed purchaser thereof (or its designee, and in such
capacity, the “New Operator”), which are reasonably acceptable to Tenant and
shall, inter alia, (i) provide for the proration of operational revenues and
expenses, (ii) include commercially reasonable and customary representations and
warranties from Tenant as to physical plant and operational matters and
reasonable and customary post-closing indemnities for operational liabilities,
including improper billings, from a net-worth entity reasonably acceptable to
the New Operator (iii) provide for the conveyance to the New Operator of
Tenant’s interest in the personal property at the Subject Facilities as of the
closing thereunder (but specifically excluding any IT equipment and any personal
property owned by third parties or affiliates of Genesis other than Tenant) for
value agreed by Tenant; and (iv) grant the New Operator reasonable access to the
Premises and Tenant’s books and records relating to the operations thereof (but
specifically excluding the policies and procedure manuals and other proprietary
information of Tenant); (b) reasonably cooperating (at New Operator’s sole cost
and expense) with the New Operator in connection with its efforts to obtain the
licenses, permits and other authorizations needed to operate the applicable
Subject Facilities for their current use from and after the sale thereof,
including, without limitation, by filing, submitting or otherwise distributing
such applications and notices as the New Operator may reasonably request; (c) in
Tenant’s capacity as the party in possession of the Subject Facilities,
delivering such customary affidavits as the title company handling the sale of
the Subject Facilities may reasonably require in order to issue the title policy
required under the applicable PSA; and (d) continuing to operate the Subject
Facilities in material compliance with all legal and licensing requirements as
set forth in the Leases. Tenant also agrees to promptly reimburse Landlord for
its reasonable out of pocket legal fees and costs incurred in connection the
execution and delivery of this Agreement and the sale of the Subject Facilities.
Subject to the provisions of Section 1 above, Landlord hereby agrees to use its
commercially reasonable efforts to cooperate with, and assist where necessary,
Tenant with its facilitation of the sale of the Subject Facilities, including,
without limitation, by (a) joining in the execution and delivery of each PSA for
purposes of agreeing to convey title to the Subject Facilities and related
landlord personal property to the prospective purchasers of the Subject
Facilities (“Purchasers”) at closing, (b) cooperating with the due diligence
investigations of any such Purchasers, and (c) providing Purchasers and their
representatives, subject to the terms of commercially reasonable confidentiality
agreements, access to all books, records, files, reports, and information that
are (I) in Landlord’s control or possession, (II) relate to the applicable
Subject Facilities, and (III) would typically be disclosed in connection with
the sale of a commercial healthcare facility as contemplated hereunder.
3.Agreement to Amend the Leases; Base Rent Reduction. Landlord and Tenant hereby
agree that on and subject to the terms and conditions set forth herein, the
applicable Lease shall be amended to release therefrom any and all rights,
duties and obligations, including, without limitation, rights of occupancy and
use and duties and obligations for certain rent and other payment obligations,
solely with respect to the applicable Subject Facility on and as of 11:59 p.m.
on the date immediately prior to the date on which the closing of the sale of
such Subject Facility occurs (as applicable to each Subject Facility, the
“Termination Date”). Effective as of the applicable


72456.5    2

--------------------------------------------------------------------------------




Termination Date with respect to each Subject Facility (other than the
Replacement Lease Facilities), the annual Base Rent payable under the Lease
shall be reduced by the product of (a) the net sales proceeds payable to
Landlord in connection with the sale of such Subject Facility (after deducting
closing and transaction costs incurred, but without regard to operating
prorations (which shall be to the benefit or cost of Tenant)), and (b) Seven and
one-half percent (7.5%) (the “Rent Credit Amount”). Rent Credit Amounts
attributable to the sale of the Deer Lodge facility shall be allocated as
follows: the first $400,379 shall be applied to reduce the annual base rent
payable under the HUD 6 Lease and any Rent Credit Amount exceeding such amount
shall be applied on a 20/80 basis to reduce the annual base rent payable under
the Connecticut Master Lease and Other Centers Master Lease. Rent Credit Amounts
attributable to the sale of the Missouri River facility shall be allocated as
follows: the first $1,271,244 shall be applied to reduce the annual base rent
payable under the HUD 6 Lease and any Rent Credit Amount exceeding such amount
shall be applied on a 20/80 basis to reduce the annual base rent payable under
the Connecticut Master Lease and Other Centers Master Lease. Rent Credit Amounts
attributable to the sales of (i) Eagle Crest (Carmichael), Barkley Center
(Kentucky) and Countryside shall be applied in their entirety to the existing
Leases applicable to such facilities, and (ii) any other Subject Facilities
(excluding the Replacement Lease Facilities) shall be applied in their entirety
on a 20/80 basis to reduce the annual base rent payable under the Connecticut
Master Lease and Other Centers Master Lease. Within fifteen (15) days following
the execution and delivery of this Agreement, Landlord and Tenant shall enter
into amendments to each of the applicable Leases (the “Lease Amendments”) as are
necessary to effectuate the changes to the expiration dates of the Initial Terms
and Base Rent amounts set forth in the first five (5) columns of the lease
amendment summary attached hereto as Schedule 2 (“Lease Amendment Summary”).
Schedule 3 attached hereto sets forth an estimated allocation of the Base Rent
payable under the Leases on a per facility basis (the “Facility Base Rent”) that
will be effective upon the execution and delivery of the Lease Amendments.
Schedule 3 is being attached for illustrative purposes and for the specific
purposes set forth herein, but is not intended by the parties to modify Tenant’s
aggregate rental payment obligations as set forth in the Leases, as modified by
the Lease Amendments. Tenant acknowledges that it is anticipated that the annual
Base Rent payable by Tenant under the terms of the applicable Leases immediately
prior to the Termination Date that is attributable to any Subject Facility (in
each case, a “Subject Facility Base Rent Amount”) that is sold (other than Deer
Lodge and Missouri River) will be greater than the applicable Rent Credit Amount
associated with such Subject Facility (in each case, the “Subject Facility Rent
Credit Amount”) and that Landlord is not willing to release Tenant from its
obligation to pay the amount equal to the difference between the Subject
Facility Base Rent Amount and the Subject Facility Rent Credit Amount (such
difference, the “Subject Facility Excess Rent”). Accordingly, at such time as
the sale of a Subject Facility occurs, all Subject Facility Excess Rent with
respect thereto shall be reallocated on a 20/80 basis to increase the annual
Base Rent payable under the Connecticut Master Lease and Other Centers Master
Lease. The Base Rent payable under the Connecticut Master Lease and Other
Centers Master Lease shall also be subject to such reductions at the time
periods and in such amounts as are specified in the column entitled “Additional
Provisions” set forth in the Lease Amendment Summary (the “Base Rent
Reductions”). The parties agree to cooperate with one another and execute such
lease amendments as are necessary from time to time to evidence the reallocation
of the Subject Facility Excess Rent and Base Rent Reductions described above.


72456.5    3

--------------------------------------------------------------------------------




4.Replacement Lease Facilities. Landlord intends to cause its ownership interest
in each of the Replacement Lease Facilities to be sold to third parties in
arms-length transactions. In connection therewith, Genesis agrees to cause the
applicable Tenant entities to enter into substitute leases and/or master leases
(each a “Replacement Lease”) with such third party purchasers concurrently with
the consummation of the sale of such facilities, which Replacement Lease shall
be substantially in the form of, and not materially less favorable to Genesis
than, the existing Lease or in such other form as is mutually acceptable to
Tenant and such third party purchaser. It is intended by the parties that the
Base Rent payable under each Replacement Lease will be in an amount that will
provide for EBITDAR to rent coverage equal to approximately 1.4 times. Effective
as of the applicable Termination Date with respect to each Replacement Lease
Facilities (excluding Decatur Township), the annual Base Rent payable under the
Kentucky Lease or Ohio Lease, as applicable, shall be reduced by the annual
amount of the Base Rent payable for the first full twelve (12) calendar months
under the applicable Replacement Lease (the “Replacement Rent Credit Amount”).
The Replacement Rent Credit Amount attributable to the sale of Decatur Township
shall be applied on a 20/80 basis to reduce the annual base rent payable under
the Connecticut Master Lease and Other Centers Master Lease. In the event that
the Facility Base Rent attributable to a Replacement Lease Facility is greater
than the Replacement Rent Credit Amount, at such time as the sale of a
Replacement Lease Facility occurs all Subject Facility Excess Rent with respect
thereto shall be reallocated on a 20/80 basis to increase the annual Base Rent
payable under the Connecticut Master Lease and Other Centers Master Lease. In
the event that the Replacement Rent Credit Amount is greater than the Facility
Base Rent attributable to such Replacement Lease Facility, at such time as the
sale of a Replacement Lease Facility occurs such excess amount shall be applied
on a 20/80 basis to reduce the annual base rent payable under the Connecticut
Master Lease and Other Centers Master Lease. In connection with the sale of any
Replacement Lease Facility and the execution and delivery of a Replacement
Lease, Genesis hereby agrees to execute and deliver a new guaranty of lease with
respect to the obligations due under the Replacement Lease, which guaranty shall
be substantially in the form of, and not materially less favorable to Genesis
than, the existing lease guaranties or in such other form as is mutually
acceptable to Genesis and such third party purchaser.
5.HUD Debt. The parties hereto acknowledge that certain of the Subject
Facilities are subject to HUD debt (the “HUD Facilities”) and that the repayment
or assumption of such debt will be necessary to effectuate the sale of such HUD
Facilities. Nevertheless, the parties desire to market such HUD Facilities for
sale under mutually acceptable terms with the understanding that (a) such HUD
Facilities are pledged under a Lease that includes properties other than the HUD
Facilities and it will be necessary to amend the HUD loan documents and such
Lease in order to consummate a sale, and (b) the additional costs and expenses
incurred in connection with the sale of the HUD Facilities (including, without
limitation, any loan assumption and/or prepayment fee) shall be borne by
Genesis.
6.Remaining Leases; Cooperation regarding Transferred Facilities. The parties
hereto acknowledge that, in addition to the sale of the Subject Facilities
contemplated hereunder, Sabra is considering the sale or joint venture of the
ownership interest in other facilities subject to the Leases, as amended in
accordance with the terms hereinabove. In connection with any such sale or joint
venture, it may be necessary to (a) create a separate lease or master lease
governing Tenant’s lease obligations with respect to such sold or joint ventured
property, and/or (b) reallocate


72456.5    4

--------------------------------------------------------------------------------




the Base Rent payable under the Leases and/or the Facility Base Rent to more
appropriately reflect the economic performance of the assets thereunder.
Accordingly, Landlord shall have the right from time to time during the
applicable lease term, by notice to Tenant, to require that Tenant execute an
amendment to the applicable Lease pursuant to which one or more facilities
(individually, a “Transferred Facility” or collectively, “Transferred
Facilities”) are separated and removed from the applicable Lease, and, in such
event, simultaneously with the execution of such amendment, Landlord (or the
subsequent owner) and Tenant (or its affiliate) shall execute a substitute lease
with respect to such Transferred Facilities substantially in the form of, and
not materially less favorable to Genesis than, the existing Lease (each a
“Substitute Lease”). The economic terms of any such amendment to such Lease, the
related Substitute Lease and any other Lease impacted thereby shall be subject
to good faith negotiations and mutually acceptable to Landlord and Tenant;
provided, however, in no event shall such economic terms increase Tenant’s
overall payment obligations from the obligations due under the applicable Leases
prior to such transaction. In connection with any such transaction, Genesis
hereby agrees to execute and deliver (i) a new guaranty of lease with respect to
the obligations due under the Substitute Lease, and (ii) an amended and restated
guaranty of lease with respect to the obligations due under any Leases amended
in connection therewith, which new and/or amended and restated guaranty (each a
“Substitute Guaranty”), as applicable, shall be substantially in the form of,
and not materially less favorable to Genesis than, the existing lease
guaranties. Any Substitute Lease and Substitute Guaranty relating thereto shall
be freely transferable by Landlord to any successor to Landlord’s ownership
interest in the real and personal property subject thereto.
7.Term of this Agreement; Default. Unless extended in writing by the parties
hereto, this Agreement, and all rights and obligations hereunder, shall
automatically terminate with respect to any remaining Subject Facilities (other
than the Replacement Lease Facilities) if a contract for the sale of such
Subject Facilities has not been executed and consummated on or before March 31,
2018. Notwithstanding the foregoing, the termination of this Agreement with
respect to such Subject Facilities shall not be deemed or construed to release
Tenant and Genesis from their respective obligations (a) under Sections 4 and 6
hereof, or (b) under Section 2 hereof in connection with the sale or transfer by
Landlord of its ownership interest in the Replacement Lease Facilities or in any
Transferred Facilities. For the avoidance of doubt, if a material default occurs
hereunder and such default is not cured within sixty (60) days following written
notice thereof, the same shall constitute an Event of Default under the subject
Leases and the non-defaulting party’s rights and remedies under such Leases in
connection with such default shall survive the expiration of this Agreement.
8.Sale of Additional Facilities. Landlord acknowledges that Tenant may elect to
market, or cause Blueprint to market, the Subject Facilities for sale along with
certain other healthcare facilities which Genesis and/or its direct or indirect
affiliates currently lease from third party landlords (such landlords the “Third
Party Landlords” and each such sale, a “Combined Sale”). Landlord acknowledges
that any consummation of a Combined Sale shall be subject in all respects to the
mutual consent of Landlord and the applicable Third Party Landlords.


72456.5    5

--------------------------------------------------------------------------------




9.Miscellaneous.
(a)    This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof and amends and restates, supersedes
and revokes all prior agreements and understandings, oral and written, between
the parties hereto or otherwise with respect to the subject matter hereof,
including, without limitation, that certain Agreement Regarding Disposition of
Assets and Lease Amendments dated as of July 29, 2016. No variation or
modification of this Agreement shall be valid and enforceable, except by an
agreement in writing, executed and approved in the same manner as this
Agreement.
(b)    If any party commences an action against another other to interpret or
enforce any of the terms of this Agreement or because of the breach by another
party of any of the terms hereof, the losing party shall pay to the prevailing
party reasonable attorneys’ fees, costs and expenses incurred in connection with
the prosecution or defense of such action, whether or not the action is
prosecuted to a final judgment.
(c)    This Agreement shall inure solely to the benefit of the parties hereto
and their respective successors and assigns. No third party shall have the right
to derive or claim any benefit hereunder and shall have no right to enforce or
rely upon any provision of this Agreement.
(d)    This Agreement shall be governed by and construed and enforced in
accordance with the applicable laws of the state of California, without regard
to the conflict of laws rules thereof; provided that that the law of the
applicable state or commonwealth shall govern procedures for enforcing, in the
respective state or commonwealth, provisional and other remedies directly
related to each Subject Facility.
(e)    Each party will, whenever and as often as it shall be reasonably
requested so to do by another party, cause to be executed, acknowledged or
delivered, any and all such further instruments and documents as may be
necessary or proper, in the reasonable opinion of the requesting party, in order
to carry out the intent and purpose of this Agreement.
(f)    This Agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document. Any such facsimile documents and
signatures shall have the same force and effect as manually-signed originals and
shall be binding on the parties hereto.




72456.5    6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /S/ MICHAEL BERG        
Name:    Michael Berg            
Title:    Assistant Secretary        




[SIGNATURES CONTINUE ON NEXT PAGE]


72456.SIG    S-1

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /S/    HAROLD W. ANDREWS, JR.    
Name:    Harold W Andrews, Jr.        
Title:    Chief Financial Officer        






72456.SIG    S-2

--------------------------------------------------------------------------------





SCHEDULE 1


SCHEDULE OF SUBJECT FACILITIES


Facility Name
Facility Address
Type of Facility
Licensed Beds
Bradford Square Care and Rehabilitation Center
1040 U.S. 127
South Frankfort, KY 40601
SNF
100
Klondike Care and Rehabilitation Center
3802 Klondike Lane
Louisville, KY 40218
SNF
62
Regency Care and Rehabilitation Center
1550 Raydale Drive
Louisville, KY 40219
SNF
110
Kensington Manor Care and Rehabilitation Center
225 St. John Road
Elizabethtown, KY 42701

SNF
82
Countryside Care and Rehabilitation Center
47 Margo Avenue
Bardwell, KY 42023
SNF
61
Hopkins Care and Rehabilitation Center
460 South College Street
Woodburn, KY 42170
SNF
50
Heartland Villa Care and Rehabilitation Center
8005 U.S. Highway 60 West
Lewisport, KY 42351
SNF
69
Edmonson Care and Rehabilitation Center
813 South Main Street
Brownsville, KY 42104
SNF
94
Colonial Manor Care and Rehabilitation Center
2365 Nashville Road
Bowling Green, KY 42101
SNF
48
Barkley Center
4747 Alben Barkley Drive
Paducah, KY 42001
SNF
86
Magnolia Village Care and Rehabilitation Center
1381 Campbell Lane
Bowling Green, KY 42101
SNF
60
Hillside Villa Care and Rehabilitation Center
1500 Pride Avenue
Madisonville, KY 42341
SNF
71
Heritage Place Assisted Living Center
3362 Buckland Square
Owensboro, KY 42301
SNF
68
Bridge Point Care and
Rehabilitation Center
7300 Woodspoint Drive
Florence, KY 41045


SNF
151



72456.5    Schedule 1-1

--------------------------------------------------------------------------------




Facility Name
Facility Address
Type of Facility
Licensed Beds
Sylvania Care and
Rehabilitation Center
5757 Whiteford Road
Sylvania, OH 43560


SNF
150
New Lexington Care
and Rehabilitation Center
920 South Main Street
New Lexington, OH 43764
SNF
100
Point Place Care and
Rehabilitation Center
6101 North Summit
Toledo, OH 43611
SNF
98
Perrysburg Care and
Rehabilitation Center
28546 Starbright Boulevard
Perrysburg, OH 43551
SNF
93
Bryan Care and
Rehabilitation Center
1104 Wesley Avenue
Bryan, OH 43506
SNF
159
Twin Rivers Care and
Rehabilitation Center
395 Harding Avenue
Defiance, OH 43512
SNF
93
New Lebanon Care and
Rehabilitation Center
101 Mills Place
New Lebanon, OH 45345
SNF
120
Butte Care and
Rehabilitation Center
2400 Continental Drive
Butte, MT 59701


SNF
100
Whitefish Care and
Rehabilitation Center
1305 E. Seventh Street
Whitefish, MT 59937


SNF
100
Deer Lodge Care and
Rehabilitation Center
1100 Texas Avenue
Deer Lodge, MT 59722


SNF
(HUD Facility)
60
Missouri River Care and
Rehabilitation Center
1130 Seventeenth Ave. S.
Great Falls, MT 59405


SNF
(HUD Facility)
278
Decatur Township Care and
Rehabilitation Center
4851 Tincher Road
Indianapolis, IN 46221
SNF
88
Fountain City Care and
Rehabilitation Center
5131 Warm Springs Road
Columbus, GA 31909


SNF
210
Etowah Landing Care and
Rehabilitation Center
809 South Broad Street
Rome, GA 30161
SNF
100


Eagle Crest
(Carmichael Care)






8336 Fair Oaks Blvd.
Carmichael, CA 95608


SNF
126





72456.5    Schedule 1-2

--------------------------------------------------------------------------------





SCHEDULE 2


LEASE AMENDMENT SUMMARY






[ATTACHED]




72456.5    Schedule 2-1

--------------------------------------------------------------------------------





SCHEDULE 3


ALLOCATED BASE RENT AMOUNTS






[ATTACHED]




72456.5    Schedule 3-1